DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 18, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melcher et al. (US 2011/0199674) [hereinafter Melcher].
Regarding claim 10, Melcher discloses a laminated glazing having a region with superior optical quality (Figs. 2-3) comprising an exterior glass layer (layer A; paragraph [0042]), an interior glass layer (layer C; paragraph [0042]), at least one plastic bonding layer (layer B; paragraph [0047]) placed between the exterior and interior layers, wherein the at least one plastic bonding layer comprises a cutout area (area b2) in the region with superior optical quality, and a cured laminating resin filling the void left by the cutout area between the glass layers (paragraphs [0105-0107]). Furthermore, claim 10 defines the product by how the product was made. The limitation “cured from liquid to solid" is deemed a process limitation. Thus, claim 10 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies a resin filling the void left by the cutout area between the glass layers. As shown above, Melcher suggests such a product. The method of forming the product is not germane to the issue of patentability of the product itself. See MPEP 2113. 
Regarding claim 11, Melcher discloses an infra-red reflecting film (paragraphs [0052-0053]).
Regarding claim 12, claim 12 defines the product by how the product was made. The limitation “is cold bent" is deemed a process limitation. Thus, claim 12 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies a bent glass layer. As shown above, Melcher suggests such a product.
Regarding claim 13, Melcher discloses at least one of the glass layers being chemically tempered (paragraph [0043]).
Regarding claim 18, claim 18 defines the product by how the product was made. The limitation “is UV curable" is deemed a process limitation. Thus, claim 18 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies a cured laminating resin. As shown above, Melcher suggests such a product.
Regarding claim 21, Melcher discloses the at least one plastic bonding layer being polyvinyl butyl (PVB) (paragraph [0074]).
Regarding claim 23, Melcher discloses the cutout (b2) extending to the edge of the laminated glazing (Fig. 3).

Allowable Subject Matter
Claims 19, 20, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Melcher fails to anticipate or render obvious the distinct features recited in dependent claims 19, 20, 22 and 24.

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cutout of the plastic bonding layer of the present disclosure requires a cured laminating resin cured from liquid to solid filling the void left by the cutout area. That is, the material of the plastic bonding layer and the cured resin is made of a different material whereas the insert and plastic interlayer taught in Melcher are made of the same material and the insert is permeable to infrared.
This argument is not deemed persuasive. As shown in the 102 rejection above, Melcher teaches a resin filling the void left by the cutout area between the glass layers, as recited in claim 10. It is to be pointed out that the limitation “cured from liquid to solid" is deemed a process limitation. Thus, claim 10 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies a resin filling the void left by the cutout area between the glass layers. As shown above, Melcher suggests such a product. The method of forming the product is not germane to the issue of patentability of the product itself. See MPEP 2113. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., insert and plastic interlayer are made of different materials) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the reasons given above, claim 10 is anticipated by Melcher, and claims 11, 12, 13, 21 and 23, which depend, directly or indirectly, from claim 10, are also anticipated by Melcher.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781


/Catherine A. Simone/Primary Examiner, Art Unit 1781